                           UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA



         UNITED STATES OF AMERICA

                          v.                                          STATUS CONFERENCE

          AHMED AMEER MINNI, et al.                                    Case No. 1:17CR270


HONORABLE LIAM O’GRADY, presiding                                               Time Called: 2:10 p.m.
Proceeding Held: August 27, 2020                                             Time Concluded: 2:55 p.m.
Deputy Clerk: Amanda                                                          Court Reporter: S. Wallace

Appearances:

UNITED STATES OF AMERICA by:                           James Gillis
AHMED MINNI by:                                        Edward MacMahon
AMAN YEMER by:                                         Nina Ginsberg
RAMY SAID ZAMZAM by:                                   Jessica Carmichael
UMAR FAROOQ CHAUDHRY by:                               Geremy Kamens
INTERPRETER: None                                      ☐ Interpreter Sworn


   -   Mr. Brodnax was not present for Mr. Khan.
   -   The court has received the pleadings and has reviewed them.
   -   Court grants motion to seal.
   -   Mr. Gillis presents argument as to whether Mr. Kamens should be present for today’s hearing. Mr. Kamens
       responds. Court excuses Mr. Kamens.
   -   Ms. Ginsberg presents argument.
   -   Mr. MacMahon and Ms. Carmichael join Ms. Ginsberg’s objection.
   -   Court grants motion for protective order and will enter that order.
   -   Ms. Ginsberg continues argument.
   -   Mr. Gillis rests on the papers.
   -   Court grants Government’s motion to continue this matter until after October 6, 2020.
   -   Court instructs Government to file a letter on September 14, 2020 to the court and counsel providing a
       status update.
   -   This matter is continued to Thursday, October 8, 2020 at 3:00 p.m.
